  Case 2:19-cv-01597-JMA-ARL Document 1 Filed 03/20/19 Page 1 of 6 PageID #: 1



 UNITED        DISTRICT COURT
 UNITED STATES DISTRICT COURT
 EASTERN
 EASTERN DISTRICT
         DISTRICT OF NEW
                     NEW YORK
                         YORK
                                                                  x
 KENNETH
 K         IRVING, CURTIS SEDA, and
   ENNETHIRVING,                        and JOHN
                                             JOHN
 O'MEARA,
 O'MEARA, asas Trustees
               Trustees and
                        and Fiduciaries
                            Fiduciaries  of the
                                         of the
 LOCAL 463
 LOCAL 463 PENSION FUND,FUND,

                                          Plaintiff,
                                          Plaintiff,

              -- against
                 against --                                                 COMPLAINT
                                                                            COMPLAINT
 G.. &
 G   & G. INSTRUMENT
          INSTRUMENT CORP. and
                           and JOHN
                               JOHN DOE
                                    DOE
 COMPANIES     1-99,
 COMPANIES 1-99,                                                            Civil
                                                                            Civil Action
                                                                                  Action No.
                                                                                         No.
                                                                            19-CV-1597
                                                                            19-CV-1597
                                          Defendants.
                                          Defendants.
                                                                 X
                                                                 X

                  Plaintiffs Kenneth
                  Plaintiffs Kenneth Irving,
                                     Irving, Curtis
                                             Curtis Seda,
                                                    Seda, and
                                                          and John
                                                              John O'Meara,
                                                                   O'Meara, as
                                                                            as Trustees
                                                                               Trustees of the
                                                                                        of the

Local 463
Local 463 Pension Fund (the
          Pension Fund  (the "Fund"),
                             "Fund"), by their
                                         their attorneys,
                                               attorneys, Cohen,
                                                          Cohen, Weiss
                                                                 Weiss and
                                                                       and Simon, LLP, allege
                                                                           Simon, LLP, allege

as follows:
as follows:

                                               INTRODUCTION
                                               INTRODUCTION

                  1.
                  1.          This
                              This isis an
                                        an action
                                           action by
                                                  by fiduciaries
                                                     fiduciaries of an
                                                                 of an employee
                                                                       employee benefit
                                                                                benefit plan
                                                                                        plan to
                                                                                             to collect
                                                                                                collect

$274,633.91
$274,633.91 in withdrawal liability,
            in withdrawal liability, plus
                                     plus statutory
                                          statutory interest,
                                                    interest, liquidated
                                                              liquidated damages,
                                                                         damages, and
                                                                                  and attorney's
                                                                                      attorney's

fees and
fees and costs, from Defendant
         costs, from Defendant G. &
                                  & G. Instrument Corp. (f/k/a
                                       Instrument Corp.        G&GPrecision
                                                        (f/k/a G&G Precision Works,
                                                                             Works, Inc.)
                                                                                    Inc.)

 ("G&G") and
("G&G")  and from
             from John
                  John Doe Companies
                           Companies 1-99.
                                     1-99.

                                       JJURISDICTION
                                         URISDICTION AND
                                                     ANDVENUE
                                                         VENUE

                  2.
                  2.          The Court
                              The Court has  jurisdiction over
                                        has jurisdiction  over this
                                                               this action
                                                                    action pursuant
                                                                           pursuant to
                                                                                    to 28 U.S.C.
                                                                                          U.S.C. § 1331
                                                                                                   1331

and Sections
and Sections 502(e)(1) and (f),
             502(e)(1) and  (0, 515,
                                515, and
                                     and 4301(c)
                                         4301(c) of
                                                 of the
                                                    the Employee
                                                        Employee Retirement
                                                                 Retirement Income
                                                                            Income Security
                                                                                   Security

Act
Act of 1974, as
    of 1974, as amended
                amended ("ERISA"),
                         ("ERISA"), 29 U.S.C.
                                       U.S.C. §§ 1132(e)(1)
                                                 1132(e)(1) and
                                                            and (f),
                                                                (f), 1145,
                                                                     1145, and
                                                                           and 1451(c).
                                                                               1451(c).

                  3.
                  3.          Venue lies in
                              Venue lies in this
                                            this district
                                                 district under
                                                          under Section
                                                                Section 502(e)(2)
                                                                        502(e)(2) of ERISA, 29
                                                                                  of ERISA, 29 U.S.C.
                                                                                               U.S.C. §

1 132(e)(2),
1132(e)(2),  and
             and Section 4301(d), 29 U.S.C.
                 Section 4301(d),    U.S.C. § 1451(d), as the
                                              1451(d), as     Fund maintains
                                                          the Fund maintains its
                                                                             its principal
                                                                                 principal office
                                                                                           office

iin
  n this district and
    this district and isis administered
                           administered and
                                        and conducts business within
                                            conducts business within this
                                                                     this district.
                                                                          district.




01030400.4
01030400.4
 Case 2:19-cv-01597-JMA-ARL Document 1 Filed 03/20/19 Page 2 of 6 PageID #: 2



                                              PARTIES
                                              PARTIES

               4.
               4.        Plaintiffs are trustees
                         Plaintiffs are          and fiduciaries
                                        trustees and fiduciaries of the Fund
                                                                 of the Fund as
                                                                             as defined in Section
                                                                                defined in Section

3(21)(A)
3(21)(A) of
         of ERISA,
            ERISA, 29 U.S.C. § 1002(21)(A).
                   29 U.S.C.   1002(21)(A).

               5.
               5.        The
                         The Fund
                             Fund isis aa "multiemployer plan" within
                                          "multiemployer plan" within the
                                                                      the meaning
                                                                          meaning of
                                                                                  of Section 3(37)
                                                                                     Section 3(37)

of ERISA,
   ERISA, 29
          29 U.S.C.
             U.S.C. § 1002(37),
                      1002(37), and
                                and an
                                    an "employee
                                       "employee pension
                                                 pension benefit
                                                         benefit plan"
                                                                 plan" within the meaning
                                                                       within the         of
                                                                                  meaning of

Section
Section 3(2)
        3(2) of
             of ERISA,
                ERISA, 29
                       29 U.S.C.
                          U.S.C. §§ 1002(2).
                                    1002(2). The
                                             The Fund
                                                 Fund maintains
                                                      maintains its
                                                                its principal
                                                                    principal place of business
                                                                              place of business

at
at 303
   303 Smith
       Smith Street,
             Street, Farmingdale,
                     Farmingdale, New
                                  New York
                                      York 11735.
                                           11735. The
                                                  The Fund
                                                      Fund is
                                                           is administered
                                                              administered by
                                                                           by a Board of
                                                                                Board of

Trustees,
Trustees, comprised
          comprised of
                    of labor and management
                       labor and management representatives
                                            representatives who share
                                                                share equal
                                                                      equal voting
                                                                            voting

rrepresentation
  epresentation inin the
                     the administration
                         administration of
                                        of the
                                            the Fund
                                                Fund inin accordance
                                                          accordance with
                                                                     with 29
                                                                          29 U.S.C.
                                                                             U.S.C. §§ 186(c)(5).
                                                                                       186(c)(5). The
                                                                                                  The

Fund was created
Fund was created and
                 and isis maintained
                          maintained for
                                     for the purpose of
                                         the purpose of collecting
                                                        collecting and
                                                                   and receiving contributions on
                                                                       receiving contributions on

behalf
behalf of,
       of, and
           and providing
               providing pension
                         pension benefits
                                 benefits to,
                                           to, Fund
                                               Fund participants
                                                    participants inin accordance
                                                                      accordance with
                                                                                 with the
                                                                                       the Fund's
                                                                                           Fund's

Agreement
Agreement and
          and Declaration
              Declaration of
                          of Trust
                             Trust("Trust
                                   ("Trust Agreement").
                                           Agreement").

               6.
               6.        The Trust Agreement
                         The Trust Agreement establishes that the
                                             establishes that the Plaintiffs
                                                                  Plaintiffs are fiduciaries
                                                                             are fiduciaries

rresponsible
  esponsible for
             for administering
                 administering the
                               the Fund. Accordingly, the
                                   Fund. Accordingly,  the Plaintiffs
                                                           Plaintiffs have
                                                                      have the
                                                                           the right
                                                                               right to
                                                                                     to bring
                                                                                        bring suit on
                                                                                              suit on

behalf of
behalf of the
          the Fund
              Fund under
                   under Sections
                         Sections 502,
                                  502, 515
                                       515 and
                                           and 4301(a)(1)
                                               4301(a)(1) of
                                                          of ERISA,
                                                             ERISA, 29 U.S.C.
                                                                       U.S.C. § 1132(a)(3),
                                                                                1132(a)(3),

1 145, and
1145,  and 1451(a)(1).
           1451(a)(1).

               7.
               7.        Upon information
                         Upon information and belief, G&G
                                          and belief, G&Gwas
                                                          was at
                                                              at all
                                                                 all material
                                                                     material times
                                                                              times a New
                                                                                      New York
                                                                                          York

corporation
corporation that maintained a principal
            that maintained   principal place of
                                        place of business
                                                 business at
                                                          at 466
                                                             466 Saw Mill
                                                                     Mill River
                                                                          River Road,
                                                                                Road, Ardsley,
                                                                                      Ardsley,

New York
    York 10502.
         10502.

               8.
               8.        At all
                         At all times
                                times relevant
                                      relevant to
                                               to this
                                                  this action,
                                                       action, G&G
                                                               G&Ghas
                                                                   has been an "employer"
                                                                       been an "employer" within
                                                                                          within

tthe
  he meaning
     meaning of
             of Section
                Section 3(5) of ERISA,
                        3(5) of ERISA, 29 U.S.C.
                                          U.S.C. §1002(5),
                                                 §1002(5), and
                                                           and Section
                                                               Section 301(a)
                                                                       301(a) of the LMRA,
                                                                              of the LMRA, 29
                                                                                           29

U.S.C. §185(a).
U.S.C. §185(a).




                                                   2
  Case 2:19-cv-01597-JMA-ARL Document 1 Filed 03/20/19 Page 3 of 6 PageID #: 3



                9.
                9.      Defendants
                        Defendants John
                                   John Doe Companies
                                            Companies 1-99
                                                      1-99 are
                                                           are fictitious
                                                               fictitious defendants
                                                                          defendants

rrepresenting
  epresenting any
              any trades
                  trades or businesses
                         or businesses that were
                                       that      in the
                                            were in the controlled
                                                        controlled group of
                                                                   group of G&G
                                                                            G&G as
                                                                                as of
                                                                                   of the
                                                                                      the date
                                                                                          date of
                                                                                               of

G
G&G's
 &G's complete
      complete withdrawal from the
               withdrawal from the Fund.
                                   Fund.

                                FACTUAL
                                FACTUAL BASIS
                                        BASIS FOR
                                              FOR CLAIMS
                                                  CLAIMS

                1 0.
                10.    G&G
                       G&G was
                           was aa party
                                  party to
                                        to a series
                                             series of
                                                    of collective
                                                       collective bargaining agreements
                                                                  bargaining agreements

("CBA's")  with Local
 ("CBA's") with Local 463,
                      463, IUE-CWA, AFL-CIO.
                                    AFL-CIO. The
                                             The CBA's
                                                 CBA's bound
                                                       bound G&G
                                                             G&Gto
                                                                 to the
                                                                    the Trust
                                                                        Trust

Agreement. The CBA's
Agreement. The CBA's required
                      required G&G
                               G&G  to make,
                                   to  make, and
                                             and G&G
                                                 G&G did
                                                     did make,
                                                         make, contributions
                                                               contributions to
                                                                             to the
                                                                                the Fund
                                                                                    Fund

on behalf
   behalf of
          of itsits employees     were participants
                    employees who were participants in
                                                    in the
                                                       the Fund.
                                                           Fund.

                11.
                1 1.   On or
                          or about
                             about December
                                   December 31,
                                            31, 2015,
                                                2015, G&G
                                                      G&Gpermanently
                                                          permanently ceased to have
                                                                      ceased to have an
                                                                                     an

obligation
obligation toto contribute
                contribute to
                           to the
                              the Fund,
                                  Fund, which resulted in
                                        which resulted in its
                                                          its "complete
                                                              "complete withdrawal" from the
                                                                        withdrawal" from the Fund
                                                                                             Fund

within the
within the meaning of Section
           meaning of         4203(a) of
                      Section 4203(a) of ERISA,
                                         ERISA, 29 U.S.C. §1383(a).
                                                   U.S.C. §1383(a).

               1 2.
               12.     As aa result
                             result of
                                    of G&G's complete
                                             complete withdrawal
                                                      withdrawal from
                                                                 from the
                                                                      the Fund,
                                                                          Fund, G&G
                                                                                G&Gincurred
                                                                                    incurred

withdrawal liability
withdrawal liability to
                     to the
                        the Fund
                            Fund pursuant to Section
                                 pursuant to Section 4201
                                                     4201 of ERISA,
                                                             ERISA, 29 U.S.C.
                                                                       U.S.C. § 1381,
                                                                                1381, in the
                                                                                      in the

principal
principal amount
          amount of
                 of $274,633.91.
                    $274,633.91.

               1 3.
               13.     After determining
                       After determining the amount of withdrawal
                                         the amount    withdrawal liability
                                                                  liability incurred
                                                                            incurred by
                                                                                     by G&G,
                                                                                        G&G,

tthe
  he Fund,
     Fund, through
            through itsits counsel,
                           counsel, sent
                                    sent G&G
                                         G&G aa letter
                                                 letter dated
                                                        dated September
                                                              September 28,
                                                                        28, 2017.
                                                                            2017. The
                                                                                  The letter
                                                                                      letter informed
                                                                                             informed

G&Gof
G&G of the
       the amount
           amount of
                  of withdrawal liability owed
                     withdrawal liability owed and
                                               and of the schedule
                                                   of the          for withdrawal
                                                          schedule for withdrawal liability
                                                                                  liability

payments and
payments and demanded payment in
             demanded payment    accordance with
                              in accordance with the
                                                 the schedule
                                                     schedule as
                                                              as required
                                                                 required by
                                                                          by Sections 4202
                                                                             Sections 4202

and
and 4219(b)(1)
    4219(b)(1) of
               of ERISA,
                  ERISA, 29
                         29 U.S.C. §§1382 and
                            U.S.C. §§1382 and 1399(b)(1).
                                              1399(b)(1).

               14.
               1 4.    Pursuant to Section
                       Pursuant to Section 4219(c)
                                           4219(c) of
                                                   of ERISA,
                                                      ERISA, 29
                                                             29 U.S.C.
                                                                U.S.C. §1399(c), G&G was
                                                                       §1399(c), G&G was

rrequired
  equired toto remit
               remit $2,338.33
                     $2,338.33 each
                               each quarter
                                    quarter for
                                             for 80
                                                 80 quarters.
                                                    quarters. The
                                                              The first
                                                                  first such
                                                                        such payment
                                                                             payment was
                                                                                     was due
                                                                                         due

December 1,
December    2017.
         1, 2017.


               1 5.
               15.     The
                       The Fund's September 28,
                           Fund's September 28, 2017
                                                2017 letter
                                                     letter also
                                                            also demanded
                                                                 demanded that
                                                                          that within thirty
                                                                               within thirty

days G&G provide
days G&G provide information
                 information about whether it
                             about whether it was
                                              was a member
                                                    member of
                                                           of a group
                                                                group of trades or
                                                                      of trades or businesses
                                                                                   businesses


                                                  3
 Case 2:19-cv-01597-JMA-ARL Document 1 Filed 03/20/19 Page 4 of 6 PageID #: 4



under common
under common control
             control ("controlled  group") within
                      ("controlled group") within the
                                                  the meaning
                                                      meaning of ERISA Section 4001(b)(1)
                                                                       Section 4001(b)(1)

and Sections
and Sections 414 and 1563
             414 and 1563 of
                          of the
                             the Internal
                                 Internal Revenue
                                          Revenue Code
                                                  Code and,
                                                       and, if
                                                            if so, the names
                                                               so, the       and addresses
                                                                       names and addresses of
                                                                                           of

each
each entity
     entity within the controlled
            within the controlled group.
                                  group.

                1 6.
                16.      To date,
                            date, G&G
                                  G&G has
                                      has not
                                          not paid any amount
                                              paid any amount of
                                                              of the
                                                                 the withdrawal liability,
                                                                     withdrawal liability,

rrequested
  equested review
           review of
                  of the
                     the Fund's withdrawal liability
                         Fund's withdrawal liability determination
                                                     determination or
                                                                   or in
                                                                      in any
                                                                         any other
                                                                             other way contested
                                                                                       contested

tthe
  he Fund's
     Fund's determination
            determination of the
                             the amount owed.
                                 amount owed.

                17.
                1 7.     To date,
                            date, G&G
                                  G&G has
                                      has not
                                          not submitted to the
                                              submitted to the Fund
                                                               Fund any response to
                                                                    any response to the
                                                                                    the request
                                                                                        request

for
for controlled
    controlled group
               group information
                     information inin the
                                       the Fund's
                                           Fund's September 28, 2017
                                                  September 28, 2017 letter.
                                                                      letter. Accordingly,
                                                                              Accordingly, to
                                                                                           to date,
                                                                                              date,

Plaintiffs
Plaintiffs have not had
           have not had sufficient
                        sufficient information to
                                   information to identify
                                                  identify and
                                                           and assert
                                                               assert claims
                                                                      claims against the entities
                                                                             against the entities

rrepresented
  epresented by
             by Defendants
                Defendants John
                           John Doe Companies
                                    Companies 1-99.
                                              1-99.

                                             CAUSE
                                             CAUSE OF
                                                   OF ACTION
                                                      ACTION

               1 8.
               18.      Plaintiffs
                        Plaintiffs repeat
                                   repeat and
                                          and reallege
                                              reallege the
                                                       the allegations
                                                           allegations set forth in
                                                                       set forth in the
                                                                                    the preceding
                                                                                        preceding

paragraphs.
paragraphs.

               19.
               19.      Section
                        Section 515
                                515 of
                                    of ERISA,
                                       ERISA, 29
                                              29 U.S.C. §1145, requires
                                                 U.S.C. §1145, requires that
                                                                        that "[e]very
                                                                             "[e]very employer
                                                                                      employer

who isis obligated
who                to make
         obligated to make contributions
                           contributions to a multiemployer
                                         to   multiemployer plan
                                                            plan under
                                                                 under the terms of
                                                                       the terms    the plan
                                                                                 of the plan or
                                                                                             or

under the
under the terms
          terms of
                of a collectively
                     collectively bargained agreement
                                  bargained agreement shall, to the
                                                      shall, to the extent
                                                                    extent not inconsistent with
                                                                           not inconsistent with

llaw,
  aw, make
      make such
           such contributions
                contributions in
                              in accordance
                                 accordance with
                                            with the
                                                 the terms
                                                     terms and
                                                           and conditions
                                                               conditions of
                                                                          of such
                                                                             such plan
                                                                                  plan or such
                                                                                       or such

agreement."
agreement."

               20.
               20.      Section
                        Section 502(g)(2)
                                502(g)(2) of
                                          of ERISA,
                                             ERISA, 29 U.S.C.
                                                       U.S.C. §1132(g)(2),
                                                              §1132(g)(2), mandates that
                                                                           mandates that

                        IIn
                          n any
                             any action
                                   action under
                                              under thisthis subchapter
                                                              subchapter by   by aa fiduciary
                                                                                      fiduciary for for or
                                                                                                        or on
                                                                                                            on behalf
                                                                                                                 behalf
                        of   a plan     to  enforce     section
                         of a plan to enforce section 1145         1145 of    this title
                                                                           of this   title inin which      judgment
                                                                                                 which a judgment
                        iin
                          n favor
                             favor of of the
                                           the plan
                                                plan isis awarded,
                                                           awarded, the  the court
                                                                             court shall
                                                                                       shall award     the plan,
                                                                                               award the    plan,
                       ((a)
                          a)       the
                                    the unpaid
                                           unpaid contributions,
                                                      contributions,
                       ((b)
                          b)       interest
                                   interest on    on the
                                                      the unpaid
                                                           unpaid contributions,
                                                                      contributions,
                       ((c)
                          c)       an
                                   an amount
                                          amount equalequal to to the
                                                                  the greater
                                                                        greater of of
                                  ((i)
                                     i)         the
                                                 the interest
                                                      interest onon the
                                                                      the unpaid
                                                                           unpaid contributions
                                                                                      contributions or;   or;
                                  ((ii)
                                     ii)        liquidated
                                                 liquidated damages
                                                                damages provided
                                                                             provided for   for under    the plan
                                                                                                 under the    plan inin an
                                                                                                                        an
                                                aamount
                                                   mount not not in
                                                                 in excess
                                                                      excess ofof 20 percent        (or such
                                                                                          percent (or   such higher
                                                                                                                higher


                                                             4
  Case 2:19-cv-01597-JMA-ARL Document 1 Filed 03/20/19 Page 5 of 6 PageID #: 5



                                              percentage as
                                              percentage      as may be  be permitted
                                                                            permitted under          Federal or
                                                                                           under Federal        or State
                                                                                                                   State law)law)
                                                  the amount
                                              of the    amount determined
                                                                   determined by       the court
                                                                                  by the     court under      subparagraph
                                                                                                      under subparagraph
                                             ((A),
                                               A),
                                  ((iii)
                                    iii)      reasonable attorney's
                                              reasonable      attorney's fees
                                                                            fees and
                                                                                   and costs
                                                                                         costs of the the action,
                                                                                                          action, toto be be
                                              paid by the defendant, and
                                              paid   by  the   defendant,     and
                        ((d)
                           d)      such other
                                   such    other legal
                                                   legal oror equitable
                                                              equitable relief
                                                                           relief asas the
                                                                                        the court
                                                                                              court deems
                                                                                                       deems appropriate.
                                                                                                               appropriate.
                          For purposes
                         For   purposes of  of this
                                                this paragraph,      interest on
                                                      paragraph, interest        on unpaid        contributions
                                                                                     unpaid contributions
                         sshall
                           hall be  determined by
                                be determined         by using    the rate
                                                          using the    rate provided
                                                                             provided underunder the the plan,
                                                                                                         plan, or,
                                                                                                                 or, ifif
                          none, the
                         none,   the rate
                                        rate prescribed
                                             prescribed      under
                                                             under Section
                                                                     Section 66216621 of of title
                                                                                            title 26.
                                                                                                    26.

                  21.
                  21.    Section 4301(b) of
                         Section 4301(b) of ERISA,
                                            ERISA, 29 U.S.C.
                                                      U.S.C. §1451(b),
                                                             §1451(b), provides that an
                                                                       provides that an

eemployer's
  mployer's failure
            failure to
                    to make
                       make withdrawal
                            withdrawal liability
                                        liability payment
                                                  payment within
                                                          within the
                                                                 the time
                                                                     time prescribed "shall be
                                                                          prescribed "shall be

ttreated in the
  reated in the same
                same manner
                     manner as
                            as a delinquent
                                 delinquent contribution
                                            contribution (within the
                                                         (within the meaning of section
                                                                     meaning of section 1145 of
                                                                                        1145 of

tthis  title)."
  his title)."

                  22.
                  22.    G&G's failure
                               failure to
                                       to remit
                                          remit payment in response
                                                payment in          to the
                                                           response to the Fund's
                                                                           Fund's September 28,
                                                                                  September 28,

2017 letter
2017 letter constitutes
            constitutes a failure
                          failure to
                                  to make withdrawal
                                          withdrawal liability
                                                     liability payments
                                                               payments under
                                                                        under ERISA Section
                                                                                    Section

4301(b) and
4301(b) and a violation
              violation of Section
                           Section 515
                                   515 of ERISA,
                                          ERISA, 29 U.S.C.
                                                    U.S.C. §1145,
                                                           §1145, thereby
                                                                  thereby giving
                                                                          giving rise to an
                                                                                 rise to an

action
action pursuant
       pursuant to
                to Section
                   Section 502(a)(3)
                           502(a)(3) of ERISA,
                                        ERISA, 29 U.S.C.
                                                  U.S.C. §1132(a)(3).
                                                         §1132(a)(3).

                  23.
                  23.    The Fund
                         The Fund isis entitled
                                       entitled to
                                                to immediate
                                                   immediate payment of withdrawal
                                                             payment of withdrawal liability
                                                                                   liability in the
                                                                                             in the

aamount of $274,633.91,
  mount of $274,633.91, plus accrued interest,
                        plus accrued interest, liquidated
                                               liquidated damages,
                                                          damages, and
                                                                   and attorney's
                                                                       attorney's fees and costs
                                                                                  fees and costs

pursuant to
pursuant to ERISA Sections
                  Sections 502(g)(2)(A)-(D)
                           502(g)(2)(A)-(D) and
                                            and 4301(b),
                                                4301(b), 29 U.S.C.
                                                            U.S.C. §§
                                                                   §§ 1132(g)(2)(A)-(D),
                                                                      1132(g)(2)(A)-(D),

1451(b),  and the
1 451(b), and the Trust
                  Trust Agreement.
                        Agreement.

                                           PRAYER FOR
                                           PRAYER FOR RELIEF
                                                      RELIEF

                  WHEREFORE,
                  W          Plaintiffs pray
                   HEREFORE,Plaintiffs       that the
                                        pray that the Court
                                                      Court enter judgment in
                                                            enter judgment in favor
                                                                              favor of
                                                                                    of Plaintiffs
                                                                                       Plaintiffs

against Defendants:
against Defendants:

                  1.
                  1.     awarding Plaintiffs
                         awarding Plaintiffs withdrawal liability against
                                             withdrawal liability against the
                                                                          the Defendants in the
                                                                              Defendants in the

aamount of $274,633.91,
  mount of $274,633.91, plus interest, liquidated
                        plus interest, liquidated damages,
                                                  damages, reasonable
                                                           reasonable attorney's
                                                                      attorney's fees
                                                                                 fees and
                                                                                      and costs;
                                                                                          costs;

and
and




                                                            5
 Case 2:19-cv-01597-JMA-ARL Document 1 Filed 03/20/19 Page 6 of 6 PageID #: 6



               2.
               2.   ordering such
                    ordering such other
                                  other legal
                                        legal or equitable relief
                                              or equitable relief as     Court deems
                                                                     the Court
                                                                  as the       deems

appropriate.
appropriate.


Dated: New
Dated:  NewYork,
             York, New
                    New York
                        York
        March 19,
        March 19, 2019
                   2019

                                              By:
                                              By:
                                                   Peter
                                                   Peter D. DeChiara
                                                              DeChiara
                                                   Cristina
                                                   Cristina E.E. Gallo
                                                                 Gallo
                                                   COHEN,
                                                   COHEN, WEISS and         SIMON LLP
                                                                        and SIMON
                                                   900 Third
                                                   900    Third Avenue,   Suite 2100
                                                                Avenue, Suite   2100
                                                           York, New
                                                   New York,     New York
                                                                       York 10022-4869
                                                                             10022-4869
                                                  ((212)
                                                    212) 563-4100
                                                            563-4100

                                                    Attorneys for Plaintiffs
                                                    Attorneys for Plaintiffs




                                             66
